     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 1 of 30



 1 John C. Norling — 013986
   jnorling@jsslaw.com
 2 Jeffrey D. Gardner — 021783
   jgardner@jsslaw.com
 3 Jimmie W. Pursell, Jr. — 019957
   jpursell@jsslaw.com
 4 JENNINGS, STROUSS & SALMON, P.L.C.
   A Professional Limited Liability Company
 5 One East Washington Street, Suite 1900
   Phoenix, Arizona 85004-2554
 6 Telephone: (602) 262-5911
 7 Michael N. Nemelka* (DC 983800)
   mnemelka@kellogghansen.com
 8 Derek T. Ho* (DC 488609)
   dho@kellogghansen.com
 9 Brendan J. Crimmins* (DC 497273)
   bcrimmins@kellogghansen.com
10 Joshua Hafenbrack* (DC 1017128)
   jhafenbrack@kellogghansen.com
11 Collin R. White* (DC 1031005)
   cwhite@kellogghansen.com
12 Bethan Jones* (DC 156261)
   bjones@kellogghansen.com
13 KELLOGG, HANSEN, TODD,
    FIGEL & FREDERICK, P.L.L.C.
14 1615 M Street, N.W., Suite 400
   Washington, D.C. 20036
15 Telephone: (202) 326-7900
   Fax: (202) 326-7999
16
   Attorneys for Intervenor-Defendant
17 Arizona Automobile Dealers Association
18 *Pro Hac Vice
19                    IN THE UNITED STATES DISTRICT COURT
20                           FOR THE DISTRICT OF ARIZONA
21    CDK Global, LLC, a limited liability   No. 2:19-cv-04849-GMS
      company, and The Reynolds and
22    Reynolds Company, a corporation,
                                             INTERVENOR-DEFENDANT
23                 Plaintiffs,               ARIZONA AUTOMOBILE
                                             DEALERS ASSOCIATION’S
24    vs.                                    OPPOSITION TO PLAINTIFFS’
                                             MOTION FOR PRELIMINARY
25    Mark Brnovich, Attorney General of     INJUNCTION
      the State of Arizona, et al.,
26                                           (Oral Argument Requested)
                   Defendants.
27
28
        Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 2 of 30



 1                                            TABLE OF CONTENTS
 2 INTRODUCTION ........................................................................................................ 1
 3 BACKGROUND .......................................................................................................... 2
 4
   LEGAL STANDARD .................................................................................................. 8
 5
   ARGUMENT ............................................................................................................... 8
 6
 7       I.         PLAINTIFFS ARE NOT LIKELY TO SUCCEED ON THE MERITS ..... 8

 8             A.   The Arizona Law is Constitutional .............................................................. 9
 9             B.   Federal Law Does Not Preempt the Arizona Law ....................................... 9
10
               1.   The CFAA Does Not Preempt the Arizona Law........................................ 10
11
               2.   The Copyright Act Does Not Preempt the Arizona Law ........................... 13
12
               3.   The DMCA Does Not Preempt the Arizona Law ...................................... 16
13
               4.   The GLBA Does Not Preempt the Arizona Law ....................................... 18
14
         II.        PLAINTIFFS HAVE NOT ESTABLISHED IRREPARABLE HARM ... 20
15
         III.       THE BALANCE OF EQUITIES WEIGHS OVERWHELMINGLY
16
         AGAINST AN INJUNCTION, AND INJUNCTIVE RELIEF WOULD NOT
17
         SERVE THE PUBLIC INTEREST ....................................................................... 25
18
19       IV.        THERE IS NO JUSTIFICATION FOR ENJOINING THE ENTIRE

20       ARIZONA LAW .................................................................................................... 26

21 CONCLUSION .......................................................................................................... 27
22
23
24
25
26
27
28
                                                                 i
      Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 3 of 30



 1                                     INTRODUCTION
 2          Plaintiffs’ request to enjoin the State of Arizona from enforcing the Dealer Data
 3 Security Law (or “Arizona Law”), codified at Arizona Revised Statute (“A.R.S.”)
 4 Sections 28-4651 through 28-4655, should be seen for what it is: a cynical effort to
 5 invoke federal law and the U.S. Constitution to shield their abusive market
 6 practices. For years, it was settled industry practice that dealers had the right to access
 7 their data on their Dealer Management System (“DMS”), including by using third party
 8 “data integrators” that specialize in providing that data retrieval service. But in the last
 9 five years, Plaintiffs CDK Global, LLC (“CDK”) and The Reynolds and Reynolds
10 Company (“Reynolds”) have colluded to use their joint control over the DMS market
11 to hold dealers’ data hostage, to monopolize the market for retrieving dealer data, and
12 to charge extravagant prices many times higher than the prices charged by third-party
13 data integrators (or any other DMS provider). Those market practices, which are the
14 subject of ongoing investigations by the Federal Trade Commission and state attorneys
15 general as well as numerous civil lawsuits pending in an antitrust MDL in Chicago,
16 have yielded hundreds of millions of dollars in unlawful profits — all at the expense
17 of automobile dealers, software application vendors, and the car-buying public.
18          Without so much as mentioning the extensive law enforcement activity
19 surrounding these new data access restrictions, Plaintiffs attempt to paint themselves
20 as champions of the consumer interest, and the Arizona Law as undermining the
21 security of consumers’ private data. That is nonsense. Most of the Arizona Law
22 consists of provisions that enhance data security beyond federal-law requirements,
23 including through the creation of APIs (or application programming interfaces) that
24 will allow dealers to securely and efficiently transfer their data from the DMS database
25 to the dealer’s chosen external source, without any of the “unfettered access” or
26 purported security risks that Plaintiffs decry. And Plaintiffs’ suggestion that federal
27 law charges DMS providers with the sole responsibility for safeguarding consumer
28 data — to the exclusion of the State — fails the straight-face test.
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 4 of 30



 1         What Plaintiffs are really trying to vindicate here is not the “public good” but
 2 their supposed “proprietary interests in their DMS.” On Plaintiffs’ telling, federal
 3 computer-hacking and copyright-protection statutes create a new Lochner for the
 4 digital age, providing sweeping immunity for database managers from data security
 5 and economic legislation by the States. None of the federal statutory or constitutional
 6 provisions Plaintiffs invoke say anything of the sort. Plaintiffs’ claims can be
 7 dismissed as a matter of law under Rule 12(b)(6), but if they are not, they certainly do
 8 not demonstrate a sufficient likelihood of success to warrant the extraordinary remedy
 9 of enjoining democratically enacted legislation that was passed unanimously by both
10 the Arizona House and Senate. This Court should deny Plaintiffs’ motion.
11                                    BACKGROUND
12         1.     A DMS is specialized enterprise software that automobile dealerships
13 use to run their day-to-day operations. See Decl. of Allan Stejskal (“Stejskal Decl.”)
14 ¶¶ 14-15 (attached as Exhibit 1); Compl. ¶¶ 34-45. At the heart of the dealer’s DMS
15 is an electronic database, where dealerships store virtually all of the data (including
16 data about their customers, car inventory, parts, accounting, human resources, and
17 more) that they create and generate in their daily operations and customer interactions.
18 Stejskal Decl. ¶¶ 15-16 (“The data in the DMS is essential to the operation of the
19 dealership and represents a significant asset of the dealership.”). There is broad
20 acknowledgement in the automotive industry — including through the repeated
21 statements of Plaintiffs CDK and Reynolds — that “dealers ‘own’ their data in the
22 DMSs.” In re Dealer Mmgt. Sys. Antitrust Litig., 313 F. Supp. 3d 931, 940 (N.D. Ill.
23 2018) (“DMS Litigation”); Compl. ¶ 42; Stejskal Decl. ¶¶ 27-29; Decl. of Peter Swire
24 (“Swire Decl.”) ¶¶ 31-37 (attached as Exhibit 2).
25         2.     During the 2019 legislative session, the Arizona Legislature
26 unanimously passed A.R.S. Sections 28-4651 through 28-4655 on a vote of 60-0 in the
27 Arizona House and 29-0 in the Arizona Senate. Governor Ducey signed it into law on
28 April 9, 2019. One aspect of the Arizona Law ensures that dealerships remain in
                                         2
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 5 of 30



 1 control of access to their own data. Specifically, the law forbids DMS providers such
 2 as CDK and Reynolds — which dominate the DMS market — from using their control
 3 of the DMS to prevent dealerships from accessing their own data. See A.R.S. § 28-
 4 4653(A)(1) (“[No] third party may . . . access, share, sell, copy, use, or transmit
 5 Protected Dealer Data without prior express written consent.”); id. § 28-4653(A)(3)(b)
 6 (prohibiting third parties from placing any “unreasonable restriction” on dealer-
 7 authorized third parties’ access to dealer data); Stejskal Decl. ¶ 55 (The law “clearly
 8 places the responsibility and control of the dealer’s data on the dealer, where it belongs,
 9 and ensures that the dealer has visibility into and control over the use of the data.”);
10 see also Arizona Automobile Dealers Association (“AADA”) Mot. to Dismiss (Dkt.
11 39), at 2 (“AADA MTD”) (explaining that the law only applies to dealers’ data).
12         Working hand-in-glove with the provision placing dealers in control of access
13 to their own data are provisions that provide additional safeguards for that data. As
14 Peter Swire — the former Chief Counselor for Privacy in the U.S. Office of
15 Management and Budget, who was the first person to have government-wide policy
16 responsibility for privacy — explains, the Arizona Law “is primarily a data protection
17 law” that is “consistent with good privacy and security principles.” Swire Decl. ¶ 21.
18 Dealerships already take data security seriously, given the array of federal regulations
19 governing use of consumer information. Stejskal Decl. ¶¶ 47-49 (“[D]ealerships take
20 the protection of this information in written and electronic form extremely seriously
21 and make it a point to train their staffs accordingly.”). Indeed, Plaintiffs identify no
22 instance where dealer-authorized data access resulted in a data breach.
23         The Arizona Law provides yet more robust protections for dealer data. It
24 prohibits the use of dealer data in ways that exceed dealer and consumer consent,
25 A.R.S. §§ 28-4653(A)(1), 28-4654(B)(1); requires deletion of the data after the
26 termination of an agreement with the dealer, A.R.S. § 28-4654(B)(3)(b); ensures that
27 dealers may audit access to and use of the data held by DMS providers, A.R.S. § 28-
28 4654(B)(4)-(5); and clarifies that the Law does not authorize use of consumer data in
                                             3
      Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 6 of 30



 1 a manner inconsistent with a dealer’s agreement with a consumer or the purposes for
 2 which the consumer provided it, A.R.S. § 28-4655(2).
 3          The Arizona Law also specifies that dealers and third parties that handle dealer
 4 data must meet the Standards for Technology in Automotive Retail (“STAR
 5 Standards”), which were developed by the automotive industry to establish “best
 6 practices” for data security. A.R.S. § 28-4651(9); Stejskal Decl. ¶¶ 52-53 (discussing
 7 STAR Standards); Swire Decl. ¶¶ 62-66 (same).
 8          Importantly, the Law also calls for the creation of secure, external interfaces
 9 (called an application programming interface, or “API”) that will allow dealers to
10 transfer their data to and from their third-party partners without requiring them to
11 integrate with or dial into the DMS at all.1 See A.R.S. § 28-4654(A)(2). “APIs are a
12 ubiquitous technology” that “touch every facet of the internet and the economy.”
13 Swire Decl. ¶ 68. APIs are used to securely and efficiently transmit highly sensitive
14 data in a broad array of business and government contexts. Id. ¶¶ 68-70. As Alan
15 Andreu, Vice President for the DMS provider Dominion Dealer Solutions LLC
16 (“Dominion”), explained, an API “[does not] provide a third party with access” to the
17 DMS and “an API is created to securely send and receive data, without any third-party
18 access to the DMS at all.” Declaration of Alan Andreu (“Andreu Decl.”) ¶ 15 (attached
19 as Exhibit 3). Accordingly, a dealer-authorized third party that sends or receives dealer
20 data using an API “does not have access to CDK’s or Reynolds’s systems,” Kesterson
21 Decl. ¶¶ 21-22 (Dkt. 43-1), and the use of APIs “should not and need not affect the
22 confidentiality, integrity, or availability of the database” stored on the DMS itself, id.
23 ¶ 21. Indeed, CDK and Reynolds themselves currently sell access to dealer data (albeit
24 at greatly inflated rates) via APIs, which an expert for CDK and Reynolds has called a
25 “qualitatively better” and “secure” method of access. Swire Decl. ¶ 71.
26
27          1
           As the FTC has explained, an API “allows a website or software program to
   accept requests from an external source and send back responses to those requests.”
28 See “FTC For Developers,” https://www.ftc.gov/developer.
                                            4
      Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 7 of 30



 1         3.     The Arizona Law serves the important state interests of protecting
 2 consumers and competition while enhancing data security. Dealerships increasingly
 3 rely on third-party software vendors, separate from the DMS, to help them sell and
 4 service vehicles. Stejskal Decl. ¶¶ 24-26; Andreu Decl. ¶¶ 3, 16-17. A typical dealer
 5 uses between 10 and 20 software vendors to help manage everything from customer
 6 relationships to online marketing to repairs in the “service lane” (and much more).
 7 Stejskal Decl. ¶ 24-25. To provide those services, software vendors need automated
 8 and cost-effective access to dealer data that currently resides on the DMS. Id. ¶ 26.
 9         Dealers and their chosen vendors historically had a number of competitive
10 options for “data integration” service providers that help retrieve dealer data and
11 provide it in a standardized and usable format. Stejskal Decl. ¶¶ 30-31. Through their
12 joint actions, CDK and Reynolds have all but eliminated those competitive options.
13 See DMS Litigation, 313 F. Supp. 3d at 940; Andreu Decl. ¶ 7. As a result, when
14 software vendors need access to dealer data on the CDK and Reynolds DMSs, they
15 now must purchase that data through the CDK Third Party Access (“3PA”) and
16 Reynolds Certified Interface (“RCI”) APIs. Swire Decl. ¶ 71; Andreu Decl. ¶¶ 19-20.
17 With the competition largely eliminated, Plaintiffs now charge greatly inflated prices
18 sometimes exceeding $700 a month, per dealership, for services that usually cost
19 around $50 in a competitive marketplace. See Authenticom, Inc. v. CDK Global, LLC,
20 874 F.3d 1019, 1023 (7th Cir. 2017). The Arizona Law addresses Plaintiffs’ market
21 abuses by restoring dealers’ secure, efficient, and affordable access to their own data.2
22 Stejskal Decl. ¶ 58; Andreu Decl. ¶ 4 (Arizona Law “helps create a more fair and
23 functional dealership software market, to the benefit of car buyers and consumers.”).
24
25         2
            Plaintiffs’ claim (Br. at 26) that the Arizona Law mandates “free” access to
   the DMS is not true. The Law allows DMS companies to charge their “direct costs”
26 associated with “providing Protected Dealer Data access to an authorized integrator or
   allowing an authorized integrator to write data to a dealer data system.” A.R.S. § 28-
27 4651(5). Moreover, dealers already pay large monthly licensing fees to CDK and
   Reynolds for use of the electronic DMS database. Stejskal Decl. ¶ 19; Declaration of
28 Bobbi Sparrow (“Sparrow Decl.”) ¶¶ 7, 14 (attached as Exhibit 4).
                                                5
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 8 of 30



 1         Arizona is not alone in taking action to protect dealer and consumer data.
 2 Montana (H.B. 617 enacted on May 6, 2019, and currently in effect), Oregon (H.B.
 3 3152 enacted on July 2, 2019, and going into effect on January 1, 2020), and North
 4 Carolina (SB 384 enacted on July 19, 2019, and going into effect on October 1, 2020)
 5 have passed materially identical statutes to Arizona’s law.
 6         4.     During Arizona’s legislative process, multiple DMS providers endorsed
 7 the Dealer Data Security Law.        For example, Cox Automotive — which owns
 8 Dealertrack, the Nation’s third-largest DMS provider — told the Arizona Legislature
 9 that it “recognizes that dealerships retain ownership over their data” and that it is not
10 appropriate “for DMS providers to seize control over dealer data and impose
11 unreasonable fees and anticompetitive roadblocks for access to that data.” Cox
12 Automotive Statement (attached as Exhibit 5). Cox Automotive stated that the Arizona
13 Law is “fully consistent with the important principles of protecting the security and
14 stability of a dealer’s DMS.” Id. Similarly, Dominion told Arizona legislators it
15 “wholeheartedly supports” the Arizona Law, which is “completely consistent with the
16 principles of data security, and poses no issues regarding the stability of our DMSs.”
17 Dominion Statement (attached as Exhibit 6).
18         Alone among all DMS providers in the United States, only CDK and Reynolds
19 have blocked the dealers’ ability to control access to dealer data. Stejskal Decl. ¶ 46.
20 And only CDK and Reynolds have opposed the Arizona Law and claimed that dealer-
21 controlled data access poses security risks.
22         5.     CDK and Reynolds are defendants in an antitrust MDL and are under
23 active investigation by the FTC and multiple state attorneys general for collusion and
24 anti-competitive conduct with respect to the same data-access issues that animated the
25 Arizona Law. See AADA MTD, at 4-5. As those private suits allege, CDK and
26 Reynolds have long jointly controlled the DMS market and have leveraged their power
27 to seize control over dealer data and charge astronomical fees for access to that data.
28 See DMS Litigation, 313 F. Supp. 3d at 939-946.
                                            6
      Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 9 of 30



 1          Before July 2015, CDK publicly endorsed the principle of dealer-controlled
 2 data access. Stejskal Decl. ¶ 28; Swire Decl. ¶¶ 33-34. CDK’s top executives made
 3 repeated public statements that, consistent with the Arizona Law, the “dealership
 4 fundamentally owns the data in its DMS, and dealers should control who accesses their
 5 data and how it’s used.” Stejskal Decl. ¶ 41; id. ¶ 28 (CDK press release: “[CDK]
 6 believes in a fair competitive environment and does not use its leverage through supply
 7 of the dealer management system to reduce competition through the restriction of data
 8 access.”). For its part, Reynolds for many years has “whitelisted,” or sanctioned,
 9 dealer-controlled data access (consistent with the Arizona Law) for its most important
10 clients, including its largest client, Penske Automotive Group. Id. ¶ 43; see also
11 Authenticom, Inc. v. CDK Global, LLC, 2017 WL 3017048, at *9 (W.D. Wis. July 14,
12 2017) (“Reynolds already allows many exceptions to its ‘no hostile integration’ policy.
13 There was ample evidence that Reynolds allowed (and even continues to allow to this
14 day) third parties to use dealer credentials when it suited Reynolds.”).
15          Plaintiffs’ claim (Br. at 1) that the Arizona Law “radically changes” the
16 contractual relationship between dealers and DMS providers is also a blatant
17 misrepresentation of the truth. For many years, consistent with its public position
18 supporting dealer-authorized data access, CDK’s standard contract with dealers
19 specifically allowed dealers to use “agents” to access the DMS and retrieve dealers’
20 data on dealers’ behalf. In re Dealer Mgmt. Sys. Antitrust Litig., 362 F. Supp. 3d 558,
21 563-64 (N.D. Ill. 2019) (reciting relevant portion of CDK DMS contract); Stejskal
22 Decl. ¶ 28 (CDK’s top executives stating dealers can authorize access to their data). It
23 was only in late 2017, after the lawsuits that gave rise to the MDL, that CDK began
24 trying to change its DMS contracts to remove the “agent” language and purport to
25 forbid dealers from using third-party data integrators to retrieve their data.
26          In a 180-degree about-face, Plaintiffs now argue that dealer-authorized data
27 access poses an undue security risk. Notably, CDK and Reynolds made similar
28 “security” arguments during the Authenticom preliminary injunction proceeding in
                                          7
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 10 of 30



 1 2017 in Wisconsin federal court, as part of the private antitrust suits against them.
 2 After a three-day evidentiary hearing, which featured 15 witnesses (including CDK’s
 3 and Reynolds’s top executives and experts), Chief Judge Peterson of the U.S. District
 4 Court for the Western District of Wisconsin rejected CDK’s and Reynolds’s
 5 cybersecurity arguments as unsupported by the evidence in a detailed point-by-point
 6 analysis. Authenticom, 2017 WL 3017048.3
 7                                   LEGAL STANDARD
 8          “[P]reliminary injunctions are an ‘extraordinary remedy never awarded as of
 9 right.’” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (en banc). To obtain
10 one, Plaintiffs must demonstrate: (1) likely success on the merits; (2) irreparable harm;
11 (3) that the balance of equities favors an injunction; and (4) that the injunction serves
12 the public interest. See Rodriguez v. Robbins, 715 F.3d 1127, 1133 (9th Cir. 2013).
13 “The burden of persuasion is on the movant, who must make a clear showing that each
14 of the four prongs is satisfied.” Planned Parenthood Arizona, Inc. v. Betlach, 899 F.
15 Supp. 2d 868, 876 (D. Ariz. 2012).
16                                       ARGUMENT
17 I.       PLAINTIFFS ARE NOT LIKELY TO SUCCEED ON THE MERITS
18          The first factor — likely success on the merits — “is the most important.”
19 Garcia, 786 F.3d at 740. Likelihood of success is a “threshold inquiry,” and if
20 Plaintiffs cannot make this showing, then the Court must deny the preliminary
21 injunction and “need not consider the remaining . . . elements.” Id.
22          Plaintiffs face two significant hurdles given that they seek — based on a facial
23 challenge — to preliminarily enjoin a state statute prior to enforcement. First, a statute
24
25
            3
            This is déjà vu all over again: CDK and Reynolds made the same unfounded
26 (and unsuccessful) claims before Chief Judge Peterson that dealer-authorized data
   access would lead to “data corruption and system instability.” See Defs.’ Opp. to
27 Prelim. Inj. at 2, Authenticom v. CDK Global, LLC, 17-cv-318 (June 17, 2017), Dkt.
   114; id. at 53-54 (claiming dealer-controlled integration means “intolerable data and
28 system security risks” and would “jeopardize . . . sensitive dealer and consumer data”).
                                              8
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 11 of 30



 1 is facially unconstitutional “only if it is unconstitutional in every conceivable
 2 application.” Klein v. San Diego Cty., 463 F.3d 1029, 1033 (9th Cir. 2006) (internal
 3 quotation marks omitted); Wash. State Grange v. Wash. State Republican Party, 552
 4 U.S. 442, 449 (2008) (“no set of circumstances exists under which the Act would be
 5 valid”). As demonstrated below, Plaintiffs cannot demonstrate that the Arizona Law
 6 is unconstitutional in any of its applications, let alone every conceivable application.
 7         Second, when a court is asked to preliminarily enjoin a state statute prior to
 8 enforcement, it starts “with a presumption that the state statute is valid.” Pharm.
 9 Research & Mfrs. of Am. v. Walsh, 538 U.S. 644, 661 (2003). Only when a plaintiff
10 “has shouldered the burden of overcoming that presumption” can it be deemed likely
11 to succeed on the merits. Id. at 645. Indeed, where a state law is challenged before
12 implementation and enforcement, courts must exercise “caution in evaluating the
13 validity of [the statute].” Arizona v. United States, 567 U.S. 387, 415 (2012).
14         A.     The Arizona Law is Constitutional
15         For the reasons stated in the Opposition to Plaintiffs’ Motion for Preliminary
16 Injunction filed by the Arizona State Defendants, in which the AADA joins in full,
17 Plaintiffs’ constitutional claims are unlikely to succeed on the merits.
18         B.     Federal Law Does Not Preempt the Arizona Law
19         Plaintiffs cannot clear the “high threshold” that “must be met if a state law is to
20 be preempted for conflicting with the purposes of a federal act.” United States v.
21 California, 921 F.3d 865, 879 (9th Cir. 2019) (internal quotation marks omitted). To
22 succeed on their theories of “implied” preemption, see Compl., ¶¶ 175, 184, 194, 205,
23 217, Plaintiffs must show that the Dealer Data Security Law “stands as an obstacle to
24 the accomplishment and execution of the full purposes and objectives of Congress,”
25 Hines v. Davidowitz, 312 U.S. 52, 67 (1941), based on “the federal statute as a whole
26 and identifying its purpose and intended effects,” Crosby v. Nat’l Foreign Trade
27 Council, 530 U.S. 363, 373 (2000).
28
                                                9
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 12 of 30



 1         Furthermore, because the Dealer Data Security Law is economic and data
 2 security legislation — areas of traditional State concern, see, e.g., Chae v. SLM Corp.,
 3 593 F.3d 936, 944 (9th Cir. 2010) (consumer protection); Chamberlan v. Ford Motor
 4 Co., 314 F. Supp. 2d 953, 958-59 (N.D. Cal. 2004) (unfair business practices); A.R.S.
 5 §§ 12-2292 to 12-2294 (confidentiality of medical records); § 32-3211 (protocols for
 6 secure storage of medical records); § 44-1692 (limitations on use of consumer
 7 information by credit reporting agencies) — the Court must “start with the assumption
 8 that the historic police powers of the States were not to be superseded by the Federal
 9 Act unless that was the clear and manifest purpose of Congress.” Wyeth v. Levin, 555
10 U.S. 555, 565 (2009) (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996)).
11 Moreover, a claim based on implied preemption “does not justify a freewheeling
12 judicial inquiry into whether a state statute is in tension with federal objectives; such
13 an endeavor would undercut the principle that it is Congress rather than the courts that
14 preempts state law.” California, 921 F.3d at 879 (quoting Chamber of Commerce of
15 U.S. v. Whiting, 563 U.S. 582, 607 (2011)).
16         Plaintiffs are not likely to succeed on any of their preemption claims. In fact,
17 for the reasons given in AADA’s MTD, see Dkt. 39, those claims fail as a matter of
18 law and should be dismissed with prejudice based on the complaint alone. Evidence
19 outside the complaint’s four corners only strengthens that conclusion. The Arizona
20 Law does not conflict with any of the four statutes on which Plaintiffs rely.4 To the
21 contrary, the Arizona Law is consistent with the objectives of federal law.
22                1.     The CFAA Does Not Preempt the Arizona Law
23         Plaintiffs claim that the Computer Fraud and Abuse Act (“CFAA”) preempts
24 the Arizona Law because it “grants computer owners” the “‘exclusive discretion’” —
25 immune from state legislation — “to determine who is authorized to access their
26
27         4
            Plaintiffs have abandoned any effort to secure a preliminary injunction based
   on the Defend Trade Secrets Act (Third Claim). That claim lacks merit, as well, for
28 the reasons AADA explained in its motion to dismiss. See Dkt. 39, at 16-17.
                                            10
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 13 of 30



 1 computer and for what purposes.” Br. at 8. Plaintiffs’ premise mischaracterizes the
 2 CFAA. As AADA explained in its MTD (at 7-10), the CFAA prohibits computer
 3 hacking; it does not confer on a computer owner a federal right to exclude anyone it
 4 wants to from its computer systems. See United States v. Nosal, 844 F.3d 1024, 1032
 5 (9th Cir. 2016) (CFAA “aimed at hackers who accessed computers to steal information
 6 or to disrupt or destroy computer functionality”); hiQ Labs, Inc. v. LinkedIn
 7 Corporation, 2019 WL 4251889, at *12 (9th Cir. Sept. 9, 2019) (CFAA prohibits
 8 “breaking and entering” a protected computer). Put differently, the CFAA prohibits
 9 overriding lawful restrictions of access to a protected computer, but it nowhere
10 prevents States from enacting laws that make certain access restrictions unlawful.
11         That conclusion is evident from the text of the statute. The CFAA imposes
12 liability on a person who has “accesse[d] a computer without authorization or
13 exceed[ed] authorized access.” 18 U.S.C. § 1030(a)(2). But it does not specify when
14 authorization exists — or whether authorization can be required by law. The statute is
15 thus wholly consistent with state law that requires computer owners to provide such
16 authorization for sound reasons of public policy. Had Congress meant to enact a statute
17 that immunized computer owners from all such state legislation, it certainly could have
18 included a provision expressly preempting state laws that attempted to override the
19 computer owner’s refusal to provide such authorization. But Congress did not do so,
20 and the unadorned reference to “authorization” does not provide the clear indication of
21 legislative intent necessary to override the strong presumption against preemption.5
22         Plaintiffs’ reading of the CFAA, moreover, would lead to untenable results, as
23 this case illustrates. Automobile dealers are not software companies; their business is
24
25         5
            The CFAA’s legislative history confirms that Congress did not intend that
   result. When the original CFAA was enacted in 1984, Congress’s stated goal was to
26 stop hacking — but it did not want to interfere with “any type or form of computer
   access that is for a legitimate business purpose.” See H.R. Rep. No. 98-894, at 20,
27 reprinted in 1984 U.S.C.C.A.N. at 3706-07. It does not conflict with the CFAA’s
   intent for States to identify such a “legitimate business purpose” and require that third
28 parties be granted access to protected computers to further that purpose.
                                                11
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 14 of 30



 1 selling cars. Stejskal Decl. ¶ 36. Dealers have relied on third parties (known as “data
 2 integrators”) to help them retrieve their own data from the DMS and transmit it to
 3 software vendors, so those vendors can create applications that are critical to the
 4 operation of their dealerships. Id. ¶¶ 30-36. For years, CDK and Reynolds had policies
 5 of permitting dealer-authorized access. Id. ¶ 37. Now, Plaintiffs want to hold that data
 6 hostage and to force dealers to pay them exorbitant prices to get their own data off the
 7 DMS, even though dealers already pay Plaintiffs large fees for hosting the data. See
 8 id. ¶ 19; Sparrow Decl. ¶¶ 7, 14. Nothing in the CFAA prevents States like Arizona
 9 from preventing that anti-competitive result. See United States v. Nosal, 676 F.3d 854,
10 859 (9th Cir. 2012) (en banc) (cautioning against reading of CFAA that would make
11 “every violation of a private computer use policy a federal crime”); Shamrock Foods
12 Co. v. Gast, 535 F. Supp. 2d 962, 965-66 (D. Ariz. 2008) (adopting “narrow view of
13 the CFAA” under which the prohibited conduct “is analogous to that of ‘breaking and
14 entering’ rather than using a computer . . . . Simply stated, the CFAA is a criminal
15 statute focused on criminal conduct. The civil component is an afterthought.”). This
16 is particularly true with respect to the state statute at issue here, because Plaintiffs’
17 reading of the CFAA would criminalize dealers granting access to their own data. See
18 A.R.S. § 28-4651(7) (defining “Protected Dealer Data”).
19         Plaintiffs cite no case supporting their radical position that the CFAA “grants
20 computer owners,” irrespective of other legal obligations, the “‘exclusive discretion’
21 to determine who is authorized to access their computer and for what purposes.” Br.
22 at 8. The “exclusive discretion” phrase that Plaintiffs quote from Nosal (a criminal
23 case, not a preemption case) is not a legal proposition; it appears in the case’s
24 description of the particular database at issue. See 844 F.3d at 1036.
25         Facebook, Inc. v. Power Ventures, Inc., 844 F.3d 1058 (9th Cir. 2016), has no
26 relevance to the preemption issue here because there was no state statute requiring
27 Facebook to grant the defendant access to any data stored on Facebook’s computers.
28 Moreover, the data the defendant accessed (employing a user-supplied password)
                                         12
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 15 of 30



 1 included “Facebook’s data” — not just the user’s data, unlike here where the Arizona
 2 Law expressly pertains only the dealer’s own data. Id. at 1068 (“Power continued to
 3 access Facebook’s data and computers without Facebook’s permission”); see also
 4 Facebook, Inc. v. Power Ventures, Inc., 2013 WL 5372341, at *1 (N.D. Cal. Sept. 25,
 5 2013) (“Facebook complains that Defendants employ Facebook’s proprietary data
 6 without its permission by inducing Facebook users to provide their login information
 7 and then using that information to ‘scrape’ Facebook’s proprietary material.”).6
 8          None of the cases Plaintiffs cite holds that state laws of the type here are
 9 preempted. As far as the AADA is aware, no federal court has ever held that the CFAA
10 impliedly preempts any state statute in its 35-year history, and Plaintiffs have cited to
11 none. Instead, courts have specifically cautioned against reading the CFAA in ways
12 that “preempt all state and local laws that might otherwise afford a legal right of
13 access,” which would “stifle the dynamic evolution and incremental development of
14 state and local laws addressing the delicate balance between open access to information
15 and privacy.” hiQ Labs, Inc. v. LinkedIn Corp., 273 F. Supp. 3d 1099, 1110-11 (N.D.
16 Cal. 2017), aff’d, 2019 WL 4251889 (9th Cir. Sept. 9, 2019). Because Plaintiffs’
17 position would disrupt that balance, the Court should reject it.
18                 2.     The Copyright Act Does Not Preempt the Arizona Law
19          Plaintiffs’ Copyright Act preemption argument is not likely to succeed.
20 Plaintiffs’ theory (Br. at 11) is that “the Law purports to give dealers and integrators a
21 state-law right to copy and distribute copies of Plaintiffs’ copyrighted works” —
22 namely, the DMS operating software — because, on their telling, when third parties
23 run a DMS report-generator function in order to access dealer data, they necessarily
24
25
            6
            Plaintiffs also point to (Br. at 8) In re Dealer Management Systems Antitrust
26 Litigation from the private antitrust MDL against CDK and Reynolds. See 362 F.
   Supp. 3d 558, 570 (N.D. Ill. 2019). But that decision also had nothing to do with
27 preemption, and certainly did not hold that a computer owner may rely on the CFAA
   to preclude enforcement of state laws requiring computer owners to authorize third
28 parties to access the data of authorized users.
                                                13
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 16 of 30



 1 create copies of the DMS software in random access memory (or “RAM”). That
 2 argument is not likely to succeed, for several reasons.
 3          First, nothing in the Law mandates that dealers be given access to Plaintiffs’
 4 copyrighted material. The Law requires DMS providers to preserve dealer-authorized
 5 access to dealers’ own data. See A.R.S. § 28-4651(7) (defining “Protected Dealer
 6 Data”); AADA MTD at 2-3 (explaining that the law does not apply to non-dealer data).
 7 Plaintiffs have not shown — as they must on a facial challenge — that there is no way
 8 to achieve the Law’s goal of restoring dealer control over dealer data without giving
 9 dealers the right copy Plaintiffs’ copyrighted software. Indeed, the provision that
10 Plaintiffs focus on — A.R.S. § 28-4653(A)(3)(b) — prohibits “unreasonable
11 restriction[s]” on access by dealer-authorized third parties that have met the STAR
12 Standards for data security.7       That provision has not been implemented — and
13 Plaintiffs certainly have not shown that it will be (or can only be) implemented in a
14 way that requires copying of Plaintiffs’ DMS software. See Arizona v. United States,
15 567 U.S. at 415 (“without the benefit of a definitive interpretation from the state courts,
16 it would be inappropriate to assume” the statute would be construed to raise
17 constitutional concerns).
18          Indeed, Plaintiffs’ argument ignores the separate provision of the Law (A.R.S.
19 § 28-4654) requiring DMS companies to set up APIs to allow for the transfer of dealer
20 data — a process that would not require access to the DMS (or copying of Plaintiffs’
21 DMS software) by any third party at all. Plaintiffs do not allege that dealer-initiated
22 data transfers and those done through separate APIs require the use and copying of
23 their DMS software. APIs do not so require, as other DMS companies and technology
24 experts have averred. See Andreu Decl. ¶ 15 (“An API does not copy software from
25 Dominion’s DMS at all.”); Kesterson Decl. ¶¶ 12, 17, 21-22 (Dkt. 43-1).
26
27          7
           Plaintiffs also cite A.R.S. § 28-4653(A)(3), but that provision does not
   involve any third party access at all; rather, it prohibits access restrictions on the
28 “dealer’s ability” to access and use “Protected Dealer Data.”
                                               14
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 17 of 30



 1         Second, even assuming that the Law could not be implemented without
 2 requiring copying of Plaintiffs’ DMS software, the law at most would authorize
 3 nothing more than fair use and therefore would not conflict with the Copyright Act.
 4 Plaintiffs must show that the Arizona Law conflicts with the entire copyright scheme,
 5 which includes fair use. See 17 U.S.C. § 107 (fair use “is not an infringement of
 6 copyright”); Ass’n of Am. Med. Colleges v. Cuomo, 928 F.2d 519, 523 (2d Cir. 1991)
 7 (if a state statute authorizes fair use, it does not conflict with the Copyright Act);
 8 Lindberg v. Cty. of Kitsap, 133 Wash. 2d 729, 745 (1997) (rejecting conflict-
 9 preemption claim on fair-use grounds).
10         In Sony Computer Entertainment, Inc. v. Connectix, 203 F.3d 596 (9th Cir.
11 2000), the Ninth Circuit explained that the fair-use defense permitted a company to
12 reproduce copyrighted software underlying Sony’s PlayStation in order to create a
13 program that let consumers run PlayStation games on personal computers — a new
14 gaming platform that did not itself contain infringing material. See id. at 608. The
15 Court acknowledged that Sony “understandably seeks control over the market for
16 devices that play games Sony produces or licenses. The copyright law, however, does
17 not confer such a monopoly.” Id. at 607. Similarly, the Seventh Circuit has explained
18 that the rule applied in Connectix would permit copying a copyrighted database
19 program for the purpose of extracting the underlying data. See Assessment Techs. of
20 WI, LLC v. WIREdata, Inc., 350 F.3d 640, 645 (7th Cir. 2003) (Posner, J.); see also
21 Phantomalert, Inc. v. Google Inc., 2016 WL 879758, at *6 (N.D. Cal. Mar. 8, 2016)
22 (“copying of a database by a defendant who used it only to extract the raw data was a
23 fair use that did not give rise to a claim for copyright infringement”).
24         The same logic makes clear that the Law authorizes only the fair use of
25 Plaintiffs’ copyrighted material. Creating incidental and temporary RAM copies of
26 the DMS’s report generator program for the limited purpose of extracting dealer data
27 has no conceivable effect on the value of the copyrighted elements of the DMS
28
                                               15
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 18 of 30



 1 software. It instead is a necessary step to free data that Plaintiffs want to hold hostage
 2 — data over which they do not have any intellectual property right.
 3         Third, and in a similar vein, the Arizona Law is consistent with the Copyright
 4 Act because it shares the Act’s objective of preventing CDK and Reynolds from
 5 misusing any copyright in their DMS software to secure “an exclusive right or limited
 6 monopoly not granted by the Copyright Office.” Practice Mgmt. Info. Corp. v. Am.
 7 Med. Ass’n, 121 F.3d 516, 520-21 (9th Cir. 1997); Omega S.A. v. Costco Wholesale
 8 Corp., 776 F.3d 692, 699-700 (9th Cir. 2015) (Wardlaw, J., concurring) (copyright
 9 misuse prevents copyright owner from “abus[ing] the limited monopoly his copyright
10 provides by restricting competition in a market that is beyond the scope of his
11 copyright.”).8        As explained, the Arizona Law stops CDK and Reynolds from
12 extracting a “cyber ransom” (see A.R.S. § 28-4651(2)) for access to data that they do
13 not own. Stejskal Decl. ¶¶ 44-45; Sparrow Decl. ¶ 18. Plaintiffs cannot claim an
14 implied conflict with copyright law when they are using any applicable copyrights in
15 their software “to control competition in an area outside the copyright.” Lasercomb
16 Am., Inc. v. Reynolds, 911 F.2d 970, 979 (4th Cir. 1990); see also WIREdata, 350 F.3d
17 at 642, 646-47 (attempt by the database owner to prevent data owners from “from
18 revealing their own data . . . might constitute copyright misuse” and “would be
19 appalling” if allowed to succeed).
20                  3.      The DMCA Does Not Preempt the Arizona Law
21         Plaintiffs do not appear to dispute that the Digital Millennium Copyright Act
22 (“DMCA”) makes it unlawful to “circumvent a technological measure” only insofar as
23 that measure “effectively controls access to” a copyrighted work.             17 U.S.C.
24 § 1201(a)(1)(A). The DMCA’s objective is to help protect copyrighted works against
25
26         8
             Here, there is a well-documented case — with private lawsuits and
   government investigations well underway — showing that CDK and Reynolds are
27 violating the antitrust laws through their joint efforts to lock down and monopolize
   access to dealer data. See supra p. 6. Even so, to prove copyright misuse, it is not
28 necessary to prove an antitrust violation. Practice Mgmt., 121 F.3d at 521.
                                              16
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 19 of 30



 1 computer theft. But, as noted above, nothing in the Law mandates that dealers be given
 2 access to Plaintiffs’ copyrighted material. The Law requires DMS providers to
 3 preserve dealer control over access to dealers’ own data. See A.R.S. § 28-4651(7)
 4 (defining “Protected Dealer Data”); AADA MTD at 2-3 (explaining that the law does
 5 not apply to non-dealer data). The DMCA does not prevent States from requiring DMS
 6 providers to give access to material as to which they hold no copyright. Indeed, the
 7 case law recognizes that the DMCA does not entitle copyright holders to abuse
 8 technological blocking measures by extending them beyond the legitimate scope of
 9 their copyright interest. See MDY Indus., LLC v. Blizzard Entm’t, Inc., 629 F.3d 928,
10 951 (9th Cir. 2010) (recognizing possibility that a party may use the “DMCA anti-
11 circumvention right in a manner that violates antitrust law”). That type of abuse is
12 exactly what the Law targets: the Law reflects the Arizona Legislature’s judgment that
13 Plaintiffs’ use of technological blocking to prevent dealers from allowing third parties
14 to access their own data has other undesirable effects — principally, enabling Plaintiffs
15 to hold dealer data hostage in exchange for a “cyber ransom.” A.R.S. § 28-4651(2).
16         In any event, even to the extent that Plaintiffs’ copyrighted software had to be
17 run in order to restore dealers’ control over access to their own data, that would not
18 frustrate the DMCA’s purposes, because it would at most permit fair use of that
19 software. See AADA MTD at 14. As in Connectix, 203 F.3d 596 (9th Cir. 2000), any
20 limited use or copying of the DMS software would be wholly incidental to the retrieval
21 of the dealers’ own data stored on the DMS. Indeed, using a technological measure as
22 a pretext to exercise control over dealers’ own data — over which Plaintiffs have no
23 valid copyright claim — would constitute copyright misuse under federal law. See
24 WIREdata, Inc., 350 F.3d at 645; Practice Mgmt., 121 F.3d at 520-21 (extending
25 copyright to materials as to which Copyright Office has not granted any monopoly
26 constitutes copyright misuse); AADA MTD at 14-15. The Law is thus fully consistent
27 with the DMCA by preventing Plaintiffs’ abuse of their copyright.
28
                                               17
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 20 of 30



 1          Nothing Plaintiffs cite (Br. at 11-12) remotely suggests that the DMCA
 2 preempts the Law. Microsoft Corp. v. AT&T Corp. addressed an issue of patent law,
 3 and merely mentioned the DMCA in passing. 550 U.S. 437, 458-59 (2007). And
 4 Universal City Studios, Inc. v. Corley rejected First Amendment and Copyright Clause
 5 challenges to the anti-trafficking provisions of the DMCA, in a paradigm DMCA case
 6 concerning efforts to decrypt DVDs. 273 F.3d 429, 435 (2d Cir. 2001). As with the
 7 CFAA, Plaintiffs’ approach to the DMCA would leave States powerless to use
 8 common tools — not least, state antitrust enforcement — to regulate anticompetitive
 9 practices by software companies and their control of data. Plaintiffs cite no case
10 suggesting that the DMCA sweeps so broadly.
11                 4.     The GLBA Does Not Preempt the Arizona Law
12          The Gramm-Leach-Bliley Act (“GLBA”) prohibits financial institutions from
13 disclosing nonpublic personal information of consumers, and requires certain agencies
14 to create regulations to ensure the security and confidentiality of that information. See
15 15 U.S.C. §§ 6801-6802. The FTC has, in turn, promulgated a rule that generally
16 requires financial institutions to create an information security program sufficient to
17 control for “reasonably foreseeable” security risks “to the security, confidentiality, and
18 integrity of customer information.” See generally 16 C.F.R. § 314.3-314.4. By its
19 terms, the GLBA “shall not be construed as superseding, altering, or affecting”
20 consistent state laws, 15 U.S.C. § 6807(a)-(b).
21          The Dealer Data Security Law does not conflict with the GLBA. To start, the
22 Law cannot conflict with Plaintiffs’ ability to “comply with their obligations under
23 federal law” (Br. 14 n.7) unless Plaintiffs are actually subject to regulation under the
24 GLBA. But the Complaint alleges that only dealers — not DMS providers — are
25 subject to the GLBA. And although Plaintiffs assert (Br. at 13-14 & n.7) that the FTC
26 has “alleged” that one DMS provider was a “financial institution” subject to the GLBA,
27 they expressly refuse to endorse that FTC position. Plaintiffs’ argument that federal
28
                                               18
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 21 of 30



 1 and state law impose conflicting obligations on them fails because they do not argue
 2 that federal law imposes any obligations on them.
 3          Nor does the Arizona Law pose any obstacle to dealers’ compliance with their
 4 GLBA obligations. The Arizona Law requires that Protected Dealer Data only be used
 5 subject to a dealer’s express written consent, A.R.S. §§ 28-4653(A)(3)(b)(vi), 28-
 6 4654(B)(1), which is fully consistent with the GLBA’s financial privacy rule, see 16
 7 C.F.R. § 313 (setting conditions on use of customers’ data). And the STAR
 8 Standards — which the Law incorporates as minimum security standards for all
 9 interactions with dealer data, see A.R.S. § 28-4652 — incorporate the GLBA. See
10 STAR Standards § 2.6.e (requiring each dealer to “[e]nsure the dealer complies with
11 all federal . . . regulations for financial and retail institutions such as the [GLBA]”). If
12 anything, the Law enhances security and confidentiality. See Swire Decl., ¶¶ 39-81
13 (explaining the law is consistent with the FTC’s core Fair Information Principles).
14          Moreover, Plaintiffs’ view that dealers categorically cannot be trusted with
15 consumer data is unsupported by the record. Tellingly, Plaintiffs’ data security
16 anecdote involved an isolated case in which a DMS provider, not a dealer, allegedly
17 mishandled consumer data.9 And dealers — who concededly are subject to the
18 GLBA — take their obligations to protect sensitive consumer data seriously, with no
19 reported data breach ever having been caused by an Arizona dealer. Stejskal Decl. ¶¶
20
21
22
            9
             In that instance, the FTC alleged that an employee of DealerBuilt (a DMS
23 provider) attached a storage device to DealerBuilt’s backup network that exposed the
   backup network to outside hackers. See Compl. ¶¶ 9-15, In Re Lightyear Dealer
24 Technologies, FTC, https://tinyurl.com/yx8nky6b. That incident did not involve
   dealer-authorized access to the DMS, and nothing in the Arizona Law prevents CDK
25 and Reynolds from implementing appropriate training and safeguards for their own
   employees. Plaintiffs’ suggestion (Br. at 24) that the Arizona Law will prevent them
26 from complying with the FTC’s guidance in the DealerBuilt case is false. Again, the
   Law as written strengthens data privacy and security; only prohibits unreasonable
27 restrictions on STAR-compliant third parties; requires the creation of secure APIs; and
   specifically provides that Plaintiffs are not precluded from “discharging” any federal
28 legal duties “to protect and secure Protected Dealer Data,” A.R.S. § 28-4653(c).
                                              19
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 22 of 30



 1 47-49; Sparrow Decl. ¶¶ 15-16. Plaintiffs’ contrary suggestion is therefore wholly
 2 speculative.
 3         Finally, if, in a particular instance, DMS providers had to restrict dealer access
 4 to their own data to protect consumer information — such as a temporary cyberattack
 5 — the Law specifically provides that Plaintiffs are not precluded from “discharging”
 6 any federal duties “to protect and secure” that data. A.R.S. § 28-4653(c).
 7 II.     PLAINTIFFS HAVE NOT ESTABLISHED IRREPARABLE HARM
 8         To establish irreparable harm, CDK and Reynolds must prove that, in the
 9 absence of an injunction, they will suffer harm that cannot be redressed through
10 monetary damages. See Herb Reed Enters., LLC v. Fla. Entm’t Mgmt., Inc., 736 F.3d
11 1239, 1249 (9th Cir. 2013). Plaintiffs “must do more than merely allege imminent
12 harm” but rather must “demonstrate immediate threatened injury as a prerequisite to
13 preliminary injunctive relief.” Associated Gen. Contractors of Cal., Inc. v. Coal. for
14 Econ. Equity, 950 F.2d 1401, 1410 (9th Cir. 1991) (emphases added); see Garcia, 786
15 F.3d at 746 (showing of irreparable harm must be “clear”). “Significantly, even if
16 Plaintiffs establish a likelihood of success on the merits, the absence of a substantial
17 likelihood of irreparable injury would, standing alone, make preliminary injunctive
18 relief improper.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (en banc).
19 For multiple reasons, Plaintiffs have failed to make that showing here.
20         1.     CDK’s and Reynolds’s delay in seeking a preliminary injunction
21 undercuts their claim of irreparable harm. Governor Ducey signed the Dealer Data
22 Security Law on April 9, 2019, and yet Plaintiffs waited nearly four months to file suit
23 (on July 29, 2019) and then delayed almost another month before seeking a preliminary
24 injunction (on August 23, 2019, just four days before the law was scheduled to take
25 effect). Plaintiffs’ feet-dragging “implies a lack of urgency and irreparable harm.”
26 Garcia, 786 F.3d at 746. Their delay is especially notable because Montana enacted a
27 materially identical law that has been in full force and effect since May 3, 2019, which
28
                                               20
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 23 of 30



 1 Plaintiffs never challenged. See Citibank, N.A. v. Citytrust, 756 F.2d 273, 276-77 (2d
 2 Cir. 1985) (ten-week delay can imply lack of irreparable harm).
 3          2.     Plaintiffs claim (Br. at 24-25) two related categories of purportedly
 4 irreparable harm related to the Arizona Law: (1) allowing a “dealer-designated third
 5 party to ‘write back’ data into the DMS” would result in the corruption of data stored
 6 on the DMS; and (2) CDK and Reynolds would suffer reputational harm and loss of
 7 goodwill in the event of a data breach resulting from dealer-authorized data access.
 8 Neither contention is persuasive, for at least three reasons.
 9          First, Plaintiffs’ data-security arguments rest on a misreading of the Arizona
10 Law. Plaintiffs claim that the law “threatens Plaintiffs’ reputations as providers of
11 secure and reliable DMSs” (Br. at 24) and that, once the Law is in force, “none” of
12 their “security and performance features . . . would be available to guard against invalid
13 data entry.” Hall Decl. ¶ 45 (Dkt. 20-1). But the Law does not prohibit measures
14 combatting “invalid data entry.” Rather, the Law prohibits imposing “an unreasonable
15 restriction” on DMS access by dealer-authorized and STAR-compliant third parties.
16 A.R.S. § 28-4653(A)(3)(b) (emphasis added). CDK and Reynolds will remain free to
17 block unauthorized third parties as they see fit, including through CAPTCHA.
18          Moreover, Plaintiffs once again ignore that the Arizona Law allows for the
19 creation of APIs to securely transfer the dealers’ data to and from third parties. After
20 those APIs are in place, there will be no need for dealer-authorized third parties to
21 integrate with the DMS at all, which negates any hypothetical risk that a dealer-caused
22 data incident will impair DMS functionality. Andreu Decl. ¶¶ 13-15, Kesterson Decl.
23 ¶¶ 21-22 (Dkt. 43-1). Notably, Plaintiffs do not argue that APIs create security risks.
24 Nor could they: both the CDK 3PA and Reynolds RCI data programs transfer dealer
25 data via APIs (albeit for grossly inflated fees). Swire Decl. ¶ 71.
26          Second, Plaintiffs’ data-security and data-corruption arguments are also based
27 on pure speculation. Plaintiffs argue (Br. at 24) that “[h]istory shows that writeback
28 by unauthorized third parties can cause serious data integrity issues,” but they tellingly
                                             21
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 24 of 30



 1 fail to provide even a single detail about that purported “history.”            The Hall
 2 Declaration, Plaintiffs’ only citation for their data-corruption theory, provides no facts
 3 to demonstrate that dealer-controlled data access creates a substantial and immediate
 4 risk of data corruption. See Hall Decl. ¶ 45 (Dkt. 20-1) (opining that, where data entry
 5 errors occur, they “can disrupt all dealer operations” — without offering any facts to
 6 show that dealers have caused or will cause such errors (emphasis added)). Similarly,
 7 there has never been even a single documented data breach caused by a dealer-
 8 authorized third party accessing the DMS. Here too, the Hall and Golder declarations
 9 on which Plaintiffs rely provide no evidence to support the assertion that enforcement
10 of the Arizona Law will, in fact, result in data breaches.10 Plaintiffs’ sole example (Br.
11 at 24), again, is the wholly inapposite case of a DMS provider whose own employee
12 allegedly exposed a backup server to outside hackers. See supra n.9.
13          This glaring absence of factual support is fatal. “Speculative injury does not
14 constitute irreparable injury.” Goldie’s Bookstore, Inc. v. Super. Ct. of State of Cal.,
15 739 F.2d 466, 472 (9th Cir. 1984); Am. Passage Media Corp. v. Cass Commc’ns, Inc.,
16 750 F.2d 1470, 1473 (9th Cir. 1985) (affidavits that “are conclusory and without
17 sufficient support in facts” cannot support finding of irreparable harm); accord
18 Hancock v. Essential Res., Inc., 792 F. Supp. 924, 928 (S.D.N.Y. 1992) (“Preliminary
19 injunctive relief cannot rest on mere hypotheticals.”).         Indeed, the evidence is
20 overwhelmingly to the contrary — dealers are responsible stewards of their data and
21 have every incentive to ensure their data is handled with the appropriate care.
22          Third, Plaintiffs’ own practices, as well as those of competing DMS
23 companies, belie any suggestion that dealer-controlled access poses a cybersecurity
24
25          10
             The cited paragraph in the Hall Declaration merely argues that “[a]ny data
   breach that results from hostile access to the Reynolds DMS” will harm Reynolds’s
26 reputation — it does not provide any facts to show that dealer-controlled data access
   would result in such breaches in the first place. Hall Decl. ¶ 47 (Dkt. 20-1). Similarly,
27 the Golder Declaration provides general commentary on how data breaches can affect
   a company’s reputation; it does not purport to demonstrate that dealer-controlled data
28 access in fact would produce such breaches. See Golder Decl. ¶¶ 19-21 (Dkt. 20-1).
                                               22
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 25 of 30



 1 risk. See Swire Decl. ¶¶ 82-88. For years, up until July 2015, CDK not only permitted
 2 but publicly championed dealer-controlled data access, consistent with the Arizona
 3 Law’s core principle. See supra p. 7. And, Reynolds has long “whitelisted” dealer-
 4 controlled data access for its most important clients, when doing so benefitted its
 5 bottom line. Id. The Arizona Law does nothing more than give all Arizona dealerships
 6 the same control over their data that Reynolds has selectively granted to its largest
 7 dealer clients.
 8         Tellingly, aside from CDK and Reynolds, every other DMS provider in the
 9 United States honors the ability of dealers to control their own data. Stejskal Decl.
10 ¶ 46. Indeed, in sharp contrast to Plaintiffs, other DMS companies support the Arizona
11 Law; none has suggested it will inhibit their ability to provide a secure and reliable
12 service, much less irreparably harm their businesses. See supra p. 6; Andreu Decl. ¶ 4
13 (“Dominion, which placed the security of system and the security of the data on its
14 system as its top priority, supports the law and will have no problem complying with
15 it.”). The two outliers are CDK and Reynolds, and their motivation could scarcely be
16 any clearer: they are the only DMS providers that have seized control over and
17 monopolized access to dealer data. And they are the only DMS providers to conjure
18 up alarmist cybersecurity arguments in a bid to strike down the Arizona Law that will
19 put a stop to their market abuse (which are strikingly similar to Plaintiffs’ “security”
20 arguments that Chief Judge Peterson rejected in the private antitrust litigation, after
21 hearing voluminous evidence and testimony, see supra p. 8).11
22
23         11
                Plaintiffs mention (Br. at 24) — without any support — that complying with
24   the Law will require “system modification.” Plaintiffs have waived any irreparable
     harm argument based on system modification by failing to develop or explain it. Korff
25   v. City of Phoenix, 2016 WL 1242523, at *4 (D. Ariz. Mar. 29, 2016) (arguments raised
     “in a perfunctory manner, unaccompanied by some effort at developed argumentation,
26   are deemed waived”). Plaintiffs make no attempt to quantify the cost of the purported
     system modifications, but even if there are some de minimis costs, that is a garden-
27   variety cost of doing business and not sufficient to justify a preliminary injunction.
     Andreu Decl. ¶ 13 (creating APIs is a “minimal expense and is a straightforward
28   technological process”); Associated Gen. Contractors, 950 F.2d at 1410-11 (“[I]f any
     irreparable injury were suffered, it would not be so great as to require issuance of a
                                                 23
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 26 of 30



 1         3.     Plaintiffs lastly argue (Br. at 24-25) that constitutional infringements, if
 2 proven, are “often” considered irreparable. But no presumption of irreparable harm
 3 applies here. The Ninth Circuit repeatedly has held that “[h]arm must be proved, not
 4 presumed.” Flexible Lifeline Sys., Inc. v. Precision Lift, Inc., 654 F.3d 989, 999-1000
 5 (9th Cir. 2011); accord Garcia, 786 F.3d at 740. Plaintiffs rely on Goldie’s, but that
 6 case proves the point: there, the Ninth Circuit rejected a finding of irreparable harm,
 7 in a First Amendment case, because the alleged harm was “not based on any factual
 8 allegations” and “appear[ed] to be speculative.” 739 F.2d at 472. True here, too.
 9         With respect to Plaintiffs’ First Amendment argument (Br. at 24-25), Goldie’s
10 held it is only the “purposeful unconstitutional suppression of speech” that “constitutes
11 irreparable harm for preliminary injunction purposes.” Id. (citing and discussing Elrod
12 v. Burns, 427 U.S. 347 (1976)). Relying on Goldie’s, courts have noted “[t]he only
13 areas of constitutional jurisprudence” where a presumption of irreparable injury arises
14 “involve the right of privacy and certain First Amendment claims establishing an
15 imminent likelihood that pure speech will be chilled or prevented altogether.” Siegel,
16 234 F.3d at 1178 (emphasis added); Hohe v. Casey, 868 F.2d 69, 73 (3d Cir. 1989)
17 (citing Goldie’s and holding: “Constitutional harm is not necessarily synonymous with
18 the irreparable harm necessary for issuance of a preliminary injunction.”). Here,
19 Plaintiffs’ First Amendment claim is that the Arizona Law compels the creation of
20 computer code, not that the law chills or suppresses speech. The presumption of
21 irreparable harm when free speech is suppressed is therefore inapplicable.12
22
23
24 preliminary injunction.”); Wash. Capitols Basketball Club, Inc. v. Barry, 304 F. Supp.
   1193, 1197 (N.D. Cal. 1969) (irreparable injury must be “certain and great”).
25         12
              Plaintiffs cite (Br. at 25) a case from the Virgin Islands to suggest that a
   Contracts Clause violation always results in irreparable harm, but that is not so. See,
26 e.g., Elementary v. Orleans Parish Sch. Bd., 2016 WL 5390393, at *4 (E.D. La. Sept.
   27, 2016) (no presumption of irreparable harm in Contracts Clause case); see also
27 Dexter 345 Inc. v. Cuomo, 663 F.3d 59, 62-64 (2d Cir. 2011) (no preliminary
   injunction based on Takings Clause claim because “Appellants had not made a
28 sufficient showing of irreparable injury”).
                                               24
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 27 of 30



 1 III.    THE BALANCE OF EQUITIES WEIGHS OVERWHELMINGLY
           AGAINST AN INJUNCTION, AND INJUNCTIVE RELIEF WOULD
 2         NOT SERVE THE PUBLIC INTEREST
 3         To warrant preliminary injunctive relief, Plaintiffs must clearly demonstrate

 4 that the “balance of equities weighs in its favor” and that the injunction serves the
 5 public interest. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).
 6 “When the government is a party,” as here, “these last two factors merge.” Id. Here,
 7 an injunction is neither equitable nor in the public interest.
 8         An injunction would prevent enforcement of a law unanimously passed by the

 9 Arizona Legislature, and signed by Governor Ducey, based on their considered
10 judgment that the law protects data privacy and benefits consumers. The Legislature’s
11 determination of the public interest deserves deference. See Golden Gate Rest. Ass’n
12 v. City & Cty. of San Francisco, 512 F.3d 1112, 1127 (9th Cir. 2008) (holding “[t]he
13 public interest may be declared in the form of a statute” and noting “[w]e are not sure
14 on what basis a court could conclude that the public interest is not served” by a local
15 ordinance unanimously passed and signed into law); see also Burford v. Sun Oil
16 Co., 319 U.S. 315, 317-18 (1943) (“[I]t is in the public interest that federal courts of
17 equity should exercise their discretionary power with proper regard for the rightful
18 independence of state governments in carrying out their domestic policy.”); Wash.
19 State Grange, 552 U.S. at 451 (“[A] ruling of unconstitutionality frustrates the intent
20 of the elected representatives of the people.”) (internal quotation marks omitted).
21         The law serves manifestly important public purposes, including strengthening

22 data-privacy protections and protecting consumers and consumer information. See
23 supra pp. 3-4. Arizona’s law also brings fairness back to an industry that has suffered
24 greatly from Plaintiffs’ abusive market practices. Stejskal Decl. ¶¶ 42-45; Andreu
25 Decl. ¶ 4; Sparrow Decl. ¶ 14. By stopping CDK and Reynolds from imposing
26 astronomically high fees on access to dealer data, the law will promote competition,
27 spur innovation, and lower prices at Arizona’s automobile dealerships. See, e.g., hiQ
28 Labs, 273 F. Supp. 3d at 1120 (public interest favors the “‘vigilant enforcement of the
                                             25
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 28 of 30



 1 antitrust laws’” and stopping “anticompetitive conduct” (quoting Am. Express Co. v.
 2 Italian Colors Rest., 133 U.S. 2304 (2013))).
 3          Plaintiffs offer no sufficient justification to block enforcement of the Arizona
 4 Law. They argue (Br. at 25-26) that the Law, once enforced, will result in data
 5 breaches and “jeopardize the security of millions of consumer records,” but as detailed
 6 above, those breathless claims misread the statute and lack any factual support.
 7 Plaintiffs’ suggestion (Br. at 25) that dealers can manually download and export their
 8 data to each of their third-party business partners is both a “comically insecure”
 9 solution, see Authenticom, 2017 WL 3017048, at *9, and practically infeasible, see
10 Stejskal Decl. ¶ 36.
11 IV.      THERE IS NO JUSTIFICATION FOR ENJOINING THE ENTIRE
12          ARIZONA LAW

13          As described earlier, Plaintiffs cannot come close to establishing a likelihood of
14 success as to any of their preemption or constitutional claims. The Court should
15 therefore dismiss the Complaint and deny the Motion for Preliminary Injunction
16 without reaching any severability analysis. But even if this Court were to credit any
17 of Plaintiffs’ arguments, the Court should not preliminarily enjoin the entire Arizona
18 Law, because the sub-section that is the overwhelming focus of Plaintiffs’ legal
19 arguments — A.R.S. § 28-4653(A)(3)(b) — is severable from the rest of the statute.
20          It is well-settled that “[a]n entire statute need not be declared unconstitutional
21 if constitutional portions can be separated.” State Comp. Fund v. Symington, 174 Ariz.
22 188, 195 (1993). “Where the valid portions of a statute can be severed from those that
23 are unconstitutional without compromising its operability or frustrating legislative
24 purpose, severance is preferred.” State v. Angulo-Chavez, 2019 WL 3423323, at *3
25 (Ariz. App. July 30, 2019). In Arizona, a statute will be declared invalid in its entirety
26 only if the invalid provisions are “so intimately connected” with the remainder of the
27 statute “as to raise the presumption the legislature would not have enacted one without
28 the other, and the invalid portion was not the inducement of the act.” Kobar ex rel
                                            26
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 29 of 30



 1 Kobar v. Novartis Corp., 378 F. Supp. 2d 1166, 1176 (D. Ariz. 2005) (quoting
 2 Selective Life Ins. Co. v. Equitable Life Assur. Soc’y, 101 Ariz. 594, 599 (1967)).
 3          All of Plaintiffs’ preemption arguments (see Br. at 9, 10, 12, 14) are predicated
 4 on the narrow provision of the Arizona Law that prohibits vendors from unreasonably
 5 restricting the ability of dealer-authorized (and STAR-compliant) third parties from
 6 integrating with the DMS. A.R.S. § 28-4653(A)(3)(b). Although AADA strongly
 7 believes that sub-section is entirely lawful, to the extent it is found that Plaintiffs have
 8 any likelihood of success in attacking that provision, it is severable from the rest of the
 9 statute. Even without A.R.S. § 28-4653(A)(3)(b), the law would still succeed in
10 achieving many of the Arizona Legislature’s important data-protection and consumer-
11 protection goals, including inter alia ensuring dealers control access to their own data,
12 id. § 28-4652; implementing the STAR Standards for data security; preventing third
13 parties from profiting off dealer data or holding dealer data hostage subject to a “cyber
14 ransom,” id. §§ 28-4653(A)(2), 28-4653(A)(3)(a); and requiring the creation of APIs
15 that will allow dealers to securely and efficiently transfer data to and from their third-
16 party business partners, id. § 28-4654. Sparrow Decl. ¶ 18; Benjamin v. Ariz. Dep’t of
17 Rev., 163 Ariz. 182, 183 (App. 1989) (assessing severability in light of the “the context
18 of the [statute’s] provisions[,] . . . the historical background[,] . . . and the spirit and
19 purpose of the law”); Vivid Entm’t, LLC v. Fielding, 965 F. Supp. 2d 1113, 1138 (C.D.
20 Cal. 2013), aff’d, 774 F.3d 566 (9th Cir. 2014) (finding severance appropriate under
21 California’s analogous standard because “it seems eminently reasonable to suppose
22 that those who favored the proposition would be happy to achieve at least some
23 substantial portion of their purpose”).
24                                       CONCLUSION
25          For the foregoing reasons, the Court should deny Plaintiffs’ Motion for a
26 Preliminary Injunction.
27
28
                                                27
     Case 2:19-cv-04849-GMS Document 44 Filed 09/30/19 Page 30 of 30



 1 RESPECFULLY SUBMITTED this 30th day of September, 2019.
 2
                                 By     /s/ Derek T. Ho
 3                                    Michael N. Nemelka*
                                      Derek T. Ho*
 4                                    Brendan J. Crimmins*
                                      Joshua Hafenbrack*
 5                                    Collin R. White*
                                      Bethan Jones*
 6                                    KELLOGG, HANSEN, TODD,
                                       FIGEL & FREDERICK, P.L.L.C.
 7                                    1615 M Street, N.W., Suite 400
                                      Washington, D.C. 20036
 8
                                      John C. Norling
 9                                    Jeffrey D. Gardner
                                      Jimmie W. Pursell, Jr.
10                                    JENNINGS, STROUSS &
                                      SALMON, P.L.C.
11                                    One East Washington Street, Suite 1900
                                      Phoenix, Arizona 85004-2554
12
                                      Attorneys for Intervenor Defendant
13                                    Arizona Automobile Dealers Association
14                                    *Pro Hac Vice
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        28
